PER CURIAM.
Michael D. Grider appeals the trial court’s order of October 6, 1999, partially denying Grider’s motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Because the trial court’s order does not resolve all issues raised in the motion, this court lacks jurisdiction to entertain Grider’s appeal. See White v. State, 450 So.2d 556 (Fla. 2d DCA 1984) (holding that an order disposing of some, but not all, of the issues raised in a rule 3.850 motion is not appeal-able). We accordingly dismiss Grider’s appeal.
Dismissed.
CAMPBELL, A.C.J., and BLUE and FULMER, JJ., Concur.